DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 05/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT-10,880,738 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Congzhou Zhou on 5/16/2022.
The application has been amended as follows: Claims 1 and 9 are amended. Claims 4, 5, 12 and 13 are canceled. Claims 17-24 are new.
1. (Currently Amended) A method for generating an access stratum key in a communication system, the method comprising:
acquiring, by a terminal device, an input parameter, wherein the terminal device is communicably coupled to a first network-side device through a first air interface and at the same time is communicably coupled to a second network-side device through a second air interface, wherein the terminal device has access to a core network via the first network-side device, and wherein the terminal device has access to the core network via the second network-side device which has access to the core network through the first network-side device; 
calculating, by the terminal device, an access stratum root key of the second air interface according to the input parameter and an access stratum root key of the first air interface; and
generating, by the terminal device, an access stratum key of the second air interface according to the access stratum root key of the second air interface, wherein generating the access stratum key of the second air interface comprises generating an integrity protection key and a cipher key according to the access stratum root key of the second air interface.
4. (Cancelled) 
5. (Cancelled) 
9. (Currently Amended) A terminal device, comprising:
a transmitter;
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to:
	acquire an input parameter, wherein the terminal device is communicably coupled to a first network-side device through a first air interface and at the same time is communicably coupled to a second network-side device through a second air interface, wherein the terminal device has access to a core network via the first network-side device, and wherein the terminal device has access to the core network via the second network-side device which has access to the core network through the first network-side device; 
	calculate an access stratum root key of the second air interface according to the input parameter and an access stratum root key of the first air interface; and
	generate an access stratum key of the second air interface according to the access stratum root key of the second air interface, wherein generating the access stratum key of the second air interface comprises generating an integrity protection key and a cipher key according to the access stratum root key of the second air interface.
12. (Cancelled) 
13. (Cancelled) 
17. (New) A method for generating an access stratum key in a communication system, the method comprising:
acquiring, by a terminal device, an input parameter, wherein the terminal device is communicably coupled to a first network-side device through a first air interface and at the same time is communicably coupled to a second network-side device through a second air interface, wherein the terminal device has access to a core network via the first network-side device, and wherein the terminal device has access to the core network via the second network-side device which has access to the core network through the first network-side device; 
calculating, by the terminal device, an access stratum root key of the second air interface according to the input parameter and an access stratum root key of the first air interface; and
generating, by the terminal device, an access stratum key of the second air interface according to the access stratum root key of the second air interface, wherein generating the access stratum key of the second air interface comprises generating a cipher key for user plane data according to the access stratum root key of the second air interface.
18. (New) The method according to claim 17, wherein the input parameter is a value generated by a counter.
19. (New) The method according to claim 17, wherein the input parameter is received from the first network-side device.
20. (New) The method according to claim 17, wherein the method further comprises:
receiving, by the terminal device, the input parameter through radio resource control (RRC) connection reconfiguration information.
21. (New) A terminal device, comprising:
a transmitter;
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to:
	acquire an input parameter, wherein the terminal device is communicably coupled to a first network-side device through a first air interface and at the same time is communicably coupled to a second network-side device through a second air interface, wherein the terminal device has access to a core network via the first network-side device, and wherein the terminal device has access to the core network via the second network-side device which has access to the core network through the first network-side device; 
	calculate an access stratum root key of the second air interface according to the input parameter and an access stratum root key of the first air interface; and
	generate an access stratum key of the second air interface according to the access stratum root key of the second air interface, wherein generating the access stratum key of the second air interface comprises generating a cipher key for user plane data according to the access stratum root key of the second air interface.
22. (New) The terminal device according to claim 21, wherein the input parameter is a value generated by a counter.
23. (New) The terminal device according to claim 21, wherein the input parameter is received from the first network-side device.
24. (New) The terminal device according to claim 21, wherein the programming instructions further instruct the at least one processor to:
receive the input parameter through radio resource control (RRC) connection reconfiguration information.
Allowable Subject Matter
Claims 1-3, 6-11 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in the invention are deemed to be directed to a nonobvious improvement over the invention patented in USPAT-10,880,738. The claims comprise the limitations of calculating, by the terminal device, an access stratum root key of the second air interface according to the input parameter and an access stratum root key of the first air interface; and generating, by the terminal device, an access stratum key of the second air interface according to the access stratum root key of the second air interface, wherein generating the access stratum key of the second air interface comprises generating an integrity protection key and a cipher key according to the access stratum root key of the second air interface. This improves upon the patented invention of USPAT-10,880,738.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497